ACCEPTED
                                                                                          12-15-00092-CR
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                     4/22/2015 4:39:40 PM
                                                                                            CATHY LUSK
                                                                                                   CLERK


                                NO. 12· 15·00092-CR
STATE OF TEXAS                            §   INTHE               FILED IN
                                          §                12th COURT OF APPEALS
vs.                                       §   TWELFTH COU RT TYLER, TEXAS
                                          §                4/22/2015 4:39:40 PM
JO LYNN MURPHY                            §   OF APPEALS
                                                                CATHY S. LUSK
                                                                    Clerk
                          MOTION TO DISMISS APPEAL
TO THE HONORABLE JUSTICES OF SAID COURT:
      Now comes JO LYNN MURPHY, Appellant in the above styled and numbered
case, before the decision in this Court has been delivered, and respectfully moves this
Court to withdraw appellant's notice of appeal and dismiss this appeal, p ursuant to
Rule 42.2 of the Texas Rules of Appellate Procedure .
                                        Respectfully submi tted,

                                        Law Office of James Huggler
                                        100 E. Ferguson, Suite 805
                                        Tyler, Texas 75702
                                        Tel: (903) 593·2400
                                        Fax: (903) 593·3830
                            CERTIFICATE OF SERVICE

      This is to certify th at on April 21, 2015, a true and correct copy of the above and
foregoing document was served on the District Attorney's Office, Smith County, 100
N. Broadway, 4th Floor, Tyler, Texas 75702, by h a nd delivery.
  STATE OF TEXAS                                     §
                                                     §
  COUNTY OF SMITH                                    §


                                                 AFFIDAVIT
                    BEFORE ME, the undersigned authority, on this day perso nally a ppeared
 James Huggler, who after being duly sworn stated:
  "I am the attorney for the appellan t in the above numbered and entitled cause.
  I h ave read the foregoing Motion to Dismiss Appea l a nd swear that all of the
  allegations of fact contained therein are true and correct."




  SUBSCRIBED AND SWORN TO BEFORE ME on April 21, 2014, to certify which
  witness my ha nd and seal of office.




 ,,,,;:;:";,~''•,    AMIE JANE GONZALEZ
                                                   Notary Public, State ofT
[.,~:-::J(;;\:-; Notary Public. State of Texas
;._. ;;..~/:! My Commission Expires ·
  --..,:,~foi\,~~--"    July 19. 20 18
     '""'